Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: with regards to obviousness, the closest cited art, including U.S. Patent Application Publication No. 2016/0358268 to Verma et al., U.S. Patent Application Publication No. 2012/0084235 to Suzuki et al., and U.S. Patent Application Publication No. 2017/0251007 to Fujisawa et al. whose relevancy is detailed in the previous office actions, fail to teach or suggest “determining, by the device and using the multi-entity profile, a set of supervised model features for the historical reports based on grouping the historical reports based on the results of the historical audits and based on the identified keywords, wherein the set of supervised model features is associated with training a model to process the report in a context of the historical audits, and wherein training the model comprises: mapping data associated with the historical reports to a set of previously generated supervised model features after labeling the historical reports based on the historical audits of the historical reports, determining classifier chains, wherein the labels are correlated based on supervised model features common to different labels of the labels, determining an accuracy metric of the labels, and training the model based on labels that satisfy a threshold associated with the accuracy metric; determining, by the device and using the multi-entity profile, a set of unsupervised model features for the historical reports independent of the grouping of the historical reports, wherein the set of unsupervised model features is associated with training the model to process the report independent of the context of the historical audits” as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629